Blackburn, Judge.
In Kroger Co. v. Barentine, 210 Ga. App. 795 (437 SE2d 629) *820(1993), we reversed the trial court’s denial of Kroger Company’s motion for directed verdict and for j.n.o.v. The Supreme Court granted certiorari and reversed our decision in Barentine v. Kroger Co., 264 Ga. 224 (443 SE2d 485) (1994). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this court.
Decided July 12, 1994.
Webb, Carlock, Copeland, Semler & Stair, Douglas A. Wilde, for appellant.
Drew, Eckl & Farnham, John G. Blackmon, Jr., for appellee.

Judgment affirmed.


Birdsong, P. J., and Johnson, J., concur. McMurray, P. J., disqualified.